 

& LAST, wv
Case 5:19-cm-00077-ELW Document1 Filed 06/26/19 PatESTERKG TERKDI UC Ach «

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant FILED
JUN 26 2
UNITED STATES DISTRICT OGRE B aus
for the 3y CLAS F. YOUNG, Clerk

Western District of Arkansas

. a Deputy Clerk
Fayetteville Division

In the Matter of the Search of

Case No. /4 cm 17

 

Premises located at
1400 E 15" Street Lot 29
Fayetteville, Arkansas 72701

Ne Ne a we

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): SEE ATTACHMENT "A". This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A)
and 2711(3)(A) and Federal Rule of Criminal Procedure 41.

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
SEE ATTACHMENT "'B"

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

E evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;

a property designed for use, intended for use, or used in committing a crime;

[] aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
18 U.S.C. 2252A Possession/Distribution of Child Pornography

The application is based on these facts:

a Continued on the attached sheet.

[1] Delayednoticeof __ days (give exact ending date ifmorethan30 days: ___ Ss _—*d ss requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached > ae

Applicant's signature

 

Kevin Sears, Task Force Officer HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: June 2th, 2019 He e.. ik ‘adamrann”

Judge’ Ss : Signature

 

City and state: Fayetteville, Arkansas
Erin L. Wiedemann, Chief United States Magistrate Judge

Printed name and title

 

 

 
 

Case 5:19-cm-00077-ELW Document1 Filed 06/26/19 yWrageRobd3 Ragelb- 2 —
FILED

JUN 26 2019

DOUGLAS F. YOUNG, Clerk

ATTACHMENT C By Deputy Clesk

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS

STATE OF ARKANSAS

ss. AFFIDAVIT

COUNTY OF WASHINGTON
Affidavit in Support of Application for Search Warrant

I, Kevin Sears, being duly sworn, depose and state as follows:

1. I am a Task Force Officer (TFO) with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), currently assigned to the Assistant Special Agent in
Charge Office in Fayetteville, Arkansas. I have been so employed with Washington County
Sheriff's Office since January, 2007. As part of my daily duties as an HSI TFO, I investigate
criminal violations relating to child exploitation and child pornography including violations
pertaining to the illegal production, distribution, online enticement, transportation, receipt and
possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2251A, 2422(b), 2252(a) and
2252A. I have received training in the area of child pornography and child exploitation, and have
had the opportunity to observe and review numerous examples of child pornography (as defined
in 18 U.S.C. § 2256) in all forms of media including computer media. This affidavit is being
submitted based on information from my own investigative efforts as well as information obtained
from others who have investigated this matter and/or have personal knowledge of the facts herein.

2. This affidavit is being submitted in support of an application for a search warrant
for the premises located at 1400 E 15 Street Lot 29, Fayetteville, Arkansas 72701 the

“SUBJECT PREMISES”. As such, it does not include all of the information known to me as part

 
 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 3 of 13 PagelD #: 3

of this investigation, but only information sufficient to establish probable cause for the requested
search warrant.
Statutory Authority

3. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2252 and 22524A, relating to material involving the sexual exploitation of minors, which
has been defined in Title 18 U.S.C. 2256, as an individual under 18 years of age.

a. Under 18 U.S.C. Section 2252(a)(1) (transportation), 2252(a)(2) (receipt and
distribution), and .2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a federal crime for any
person to transport, distribute, receive, and possess child pornography, as that term is defined by
federal law. Further under 18 U.S.C. Section 2253(a)(3), a person who is convicted of an offense
under 18 U.S.C. Section 2252 or 2252A, shall forfeit to the United States such person’s interest in
any property, real or personal, used or intended to be used to commit or to promote the commission
of such offense.

Computers and Child Pornography

4, Based upon my knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers with
whom I have had discussions, J know that computers and computer technology have revolutionized
the way in which child pornography is produced, distributed and utilized. Prior to the advent of
computers and the Internet, child pornography was produced using cameras and film, resulting in
either still photographs or movies. The photographs required darkroom facilities and a significant
amount of skill in order to develop ad reproduce the images. As a result, there were definable
costs involved with the production of pornographic images. To distribute these images on any

scale also required significant resources. The photographs themselves were somewhat bulky and

 

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 4 of 13 PagelD #: 4

required secure storage to prevent exposure to the public. The distribution of these wares was
accomplished through a combination of personal contacts, mailings, and telephone calls, and
compensation for these wares would follow the same paths. More recently, through the use of
computers and the Internet, distributors of child pornography use membership-base/subscription-
based websites to conduct business, allowing them to remain relatively anonymous.

i, In addition, based upon my own knowledge, training, and experience in child
exploitation and child pornography investigations, and the experience and training of other law
enforcement officers with whom I have had discussions, I know that the development of computers
has also revolutionized the way in which those who seek out child pornography are able to obtain
this material. Computers serve four basic functions in connection with child pornography:
production, cotta tical distribution, and storage. More specifically, the development of

_computers has changed the methods used by those who seek to obtain access to child pornography
in these ways.

6. Producers of child pornography can now produce both still and moving images
directly from a common video or digital camera. The camera is attached, using a device such as a
cable, or digital images are often uploaded from the camera’s memory card, directly to the
computer. Images can then be stored, manipulated, transferred, or printed directly from the
computer. Images can be edited in ways similar to how a photograph may be altered. Images can
be lightened, darkened, cropped, or otherwise manipulated. The producers of child pornography
can also use a device known as a scanner to transfer photographs into a computer-readable format.
As a result of this technology, it is relatively inexpensive and technically easy to produce, store,
and distribute child pornography. In addition, there is an added benefit to the pornographer in that

this method of production does not leave as large a trail for law enforcement to follow.

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 5 of 13 PagelID#: 5

i. The Internet allows any computer to connect to another computer. By connecting
to a host computer, electronic contact can be made to literally millions of computers around the
world. A host computer is one that is attached to a network and serves many users. Host computers
are sometimes operated by commercial Internet Service Providers (ISPs), such as America Online
(“AOL”) and Microsoft, which allow subscribers to dial a local number and connect to a network
which is, in turn, connected to the host systems. Host computers, including ISPs, allow e-mail
service between subscribers and sometimes between their own subscribers and those of other
networks. In odelitiore these service providers act as a gateway for their subscribers to the Internet
or the World Wide Web.

8. The Internet allows users, while still maintaining anonymity, to easily locate (i)
other individuals with similar interests in child pornography; and (ii) websites that offer images of
child pornography. Those who seek to obtain images or videos of child pornography can use
standard Internet connections, such as those provided by business, universities, and government
agencies, to communicate with each other and to distribute child pornography. These
communication links allow contacts around the world as easily as calling next door. Additionally,
these communications can be quick, relatively secure, and as anonymous as desired. All of these
advantages, which promote anonymity for both the distributor and recipient, are well known and
are the foundation of transactions involving those who wish to gain access to child pornography
over the Internet. Sometimes the only way to identify both parties and verify the transportation of
child pornography over the Internet is to examine the recipient’s computer, including the Internet
history and cache to look for “footprints” of the websites and images accessed by the recipient.

9, The computer’s capability to store images in digital form makes it an ideal

repository for child pornography. The size of the electronic storage media (commonly referred to

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 6 of 13 PagelD #: 6

as a “hard drive”) used in home computers has grown tremendously with the last several years.
Hard drives with the capacity of 160 gigabytes are not uncommon. These drives can store
thousands of images at very high resolution. Magnetic storage located in host computers adds
another dimension to the equation. It is possible to use a video camera to capture an image, process
that image in a computer with a video capture board, and save that image to storage in another
country. Once this is done, there is no readily apparent evidence at the “scene of the crime.” Only
with careful laboratory examination of electronic storage devices is it possible to recreate the
evidence trail.

10. ‘It should be noted that Internet Protocol (IP) numbers are unique identifiers leased
to internet customers by their ISP’s. Although IP numbers are capable of changing over time, only
one (1) unique IP number can be assigned to a given customer’s computer at any given time. Logs
of these leased IP’s (and their assigned customer accounts) are stored by ISP’s routinely.

11. Your Affiant knows from his own experience and the training and experience of
other law enforcement officers that Internet computers identify each other by an Internet Protocol
or IP address. These IP addresses can assist law enforcement in finding a particular computer on
the Internet. These IP addresses can typically lead the law enforcement officer to a particular
Internet service company and that company can typically identify the account that uses the address
to access the Internet.

BACKGROUND CONCERNING GOOGLE DRIVE

12. “Social networking” or “social network service” is a term used to describe applications
or websites which focus on establishing networks or relationships among individual users based
on interests or activities. These services typically consist of a personal online representation of an

individual, often referred to as a profile, a list of other individuals with which a person has shared

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 7 of 13 PagelD #: 7

interests and has allowed to view their profile, and a variety of other capabilities, such as the
uploading and sharing of images and videos. Newer capabilities allow access to the social
networks via mobile devices such as cellular telephones and the upload of real-time information
to an individual’s profile. Most, if not all, of the social networks and photo sharing websites are
accessible via the Internet and allow a member to contact other members via electronic mail
(e-mail), instant messaging, or comments placed directly to a member’s profile. Normally,
information posted by individuals to their own or another individual’s profiles are not vetted for
accuracy or content.

13. Google Plus (plus.google.com, hereinafter “Google+”) is an interactive, online, social
networking site founded in 2011 with corporate offices located in Mountain View, California. As
of June 2013, Google+ had over 500 million registered members.

14. Membership on Google+ is free to anyone. To create an account, an individual must
have a Google account, either a Google email address or Google Apps! account. The individual
must first login with Google e-mail address and account password. He/She will then provide first
and last name, sex, and date of birth. Once this information is submitted three optional steps are
provided by Google+: 1) import friends from an existing e-mail account; 2) follow interesting
people and pages (i.e. Food & Drink, Lifestyle, Technology); and 3) upload an image to the newly
created profile to serve as the account’s profile picture and complete basic profile information such
as location, employer, and educational institutions. Once these steps are completed or by-passed,
the profile page for the new account is available. A “welcome” email from Google will then be

sent to the email account provided to Google during the registration process. Content located on

 

' Google Apps is a service from Google providing independently customizable versions of several Google products
under a custom domain name.

 

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 8 of 13 PagelD #: 8

an individual’s Googlet profile is determined by the member, with options to include a profile
picture, short introduction and other biographical details. A Google+ member can also upload an
unlimited number of photos and videos, and manage those images in albums. “Circles” can be
created by members that allow them to decide what types of information any person can see within
that member’s profile. “Circles” are an essential part of Google+. They let members group people
together into categories based on relationship type (i.e. Best Friends, Work, Fitness, etc...).
“Suggestions” is a feature where names of other possibly familiar Google+ members are provided
to potentially add to circles. Google+ members can customize profile information by circles. Once
a person is a part of a member’s circle, additional information on that member’s profile may
become visible based on the privacy settings for that particular account.

15. Google+ also allows members to create “communities” that have common interests,
but are not necessarily a particular person in their circle. Google+ users can create public or private
“communities” and share content and posts with other members within that particular community.
A member can create one of four types of communities: 1) Public - which allows everyone to join.
Community information and content is viewable by all members and can be indexed by search
engines; 2) Public with moderator approval - which requires the moderator of the Community to
approve new membership requests, and where the community’s content is shared publicly, but
limited to who can create content; 3) Private with moderator approval- which allows people to find
through a search and request to join, and where membership approval is provided by the moderator
and information and content is only viewable by members; and 4) Private — hidden from searches,
information and content is only viewable by members, and membership is by invitation only.

16. “Photo-Sharing service” or “Photo-Sharing website” is a service that allows the

publishing or transfer of a user’s digital photo online, thus enabling the user to share them with

 
 

 

Case 5:19-cm-00077-ELW Document1_ Filed 06/26/19 Page 9 of 13 PagelID #: 9

others, publicly and/or privately. The function is provided through both websites and applications
that facilitate the upload and display of images.

17. Picasa is an image organizer and image viewer for organizing and editing digital
photos, plus an integrated photo-sharing website, owned by Google.

Summary of the Investigation to Date

18. In April 2019, your Affiant received Cyber Tip Line Report Number 47598173
from the National Center for Missing and Exploited Children (NCMEC) in reference to media files
containing what was believed to be child pornography being uploaded to Google.

19. The information on the suspected media containing child pornography was
submitted to the Cyber Tip Line by Google, on March 14, 2019. The incident information was
categorized as being “Apparent Child Pornography” based on “Hash Match” of uploaded files.
These files were viewed and identified by Google representatives on all uploaded images and
videos. A total of 29 uploaded image of suspected child pornography was linked to the report.

20. Google provided the Cyber Tip Line with the following information of the user
being reported:

Incident Type: Child Pornography (possession, manufacture, and distribution)
Incident Time: March 13, 2019 at 15:56:21 UTC

Name: Lee Murray

Mobile Phone: 1479-305-4747

Email Address: LMURR3RD@gmail.com

Secondary Email Address: LMURR3rd@live.com

IP Address: 70.178.171.209
Number of Uploaded Files: 29

 
 

Case 5:19-cm-00077-ELW Document1 Filed 06/26/19 Page 10 of 13 PagelD #: 10

21. On April 23, 2019, your Affiant viewed the suspect file and notes the following is
depicted:
(a) File Name: IMG_3012.JPG. MD5 Hash: e0e759e29b5b7eefc85544084473e4b1

This image depicts what is believed to be an approximate four (4) six (6) year old minor female.
The photograph shows only the vagina with an adult hand holding it open for the photograph.

(b) File Name: IMG 3428.JPG MDS5 Hash: 1315182a4db38e7bf086d8675fe58b47
This image depicts what is believed to be an approximately four (4) to six (6) year old minor
female. The photograph shows the vagina with an adult hand penetrating the minor’s anus with
two fingers.

22. Your Affiant then conducted a Geo-Lookup of the IP address: 70.178.171.209 and
found it was located at the Latitude of 36.0992 and the Longitude of 94.1716 with a Region of
Arkansas and a City of Fayetteville.

23. An internet search on the origin of the IP address 70.178.171.209 found it to be
issued to the internet service provider COX Communications. Documents received on or about
May 17, 2019, from COX Communications Compliance Center in reference to IP address
70.178.171.209 identified the IP as being assigned to William Murry through an active account
number of 5138106-11 with a service location of 1400 E 15 Street Lot 29 in Fayetteville,
Arkansas 72701, the SUBJECT PREMISES.

24. Your Affiant conducted Department of Homeland Security (DHS) and open source
database queries on the SUBJECT PREMISES which indicated, that as of June 18, 2019, William
Murry with a date of birth in 1971 currently resides at the residence. The database queries also
resulted in locating an Arkansas Driver’s License bearing the last four digits 0385 issued to
William Murry on December 27, 2017 and expires on December 27, 2021. The address associated

to the Arkansas Driver’s License is listed as being 1400 E 15" Street Lot 29 in Fayetteville,

Arkansas 72701. William Murry is currently under probation with an active supervision with

 
 

Case 5:19-cm-00077-ELW Document1 Filed 06/26/19 Page 11 of 13 PagelD #: 11

probationer Jodi Tarver. Your Affiant called Jodi and was told he is still showing William Murry
resides at 1400 E 15" Street Lot 29 in Fayetteville, AR 72701. Property records indicate William
Murry has a 1997 Jeep Grand Cherokee license plate of 844WSA registered to him.

25. On April 23, 2019, mobile surveillance was conducted on the SUBJECT
PREMISES and at approximately 1300 hours. Your Affiant saw a black Toyota Corolla displaying
Arkansas vehicle license plate of 536XDO and a blue Dodge Durango displaying Arkansas vehicle
license plate of 712 XHN. Both vehicles are currently registered to Shawn Holst.

26. On June 18, 2019, your Affiant conducted mobile surveillance on the SUBJECT
PREMISES. Your Affiant observed the black Toyota Corolla and blue Dodge Durango registered
to Shawn Holst previously observed on April 23, 2019.

27. Holst is currently on probation for Sexual Assault 2"? Degree and two counts of
Incest. Washington County, Arkansas Probation and Parole has Holst currently registered to a
residence at 1189 N Westend Avenue apt D13 in Fayetteville, AR.

Conclusion

28. Necessity of On-site and Off-site examinations of entire computers or storage
media. Based on my experience and the training and experience of other agents, many of the items
sought in this affidavit may be stored electronically. Based on my experience and consultation
with computer forensic experts, I know that electronic files can be easily moved from computer or
electronic storage medium to another computer or medium. Therefore, electronic files
downloaded to or created on one computer can be copied on or transferred to any other computer
or storage medium at the same location. In addition, based on my experience, I know that
searching computerized information for evidence of crime often requires special agents to seize

most or all of a computer system’s central processing unit (CPU), input/output peripheral devices,

 
 

 

Case 5:19-cm-00077-ELW Document1 _ Filed 06/26/19 Page 12 of 13 PagelD #: 12

related software, documentation, and data security devices, including passwords, so that a qualified
computer expert can accurately retrieve the system’s data in a laboratory or other controlled
environment. This is true because of the following:

(a) Volume of evidence: Computer storage devices such as hard disks, diskettes, tapes, and
laser disks, can store the equivalent of thousands of pages of information. This sorting process can
take up to several months to complete, depending on the volume of data stored. Therefore, it would
also be impractical to attempt this type of data search on site.

(b) Technical requirements: Searching computer systems for criminal evidence is a highly
technical process requiring expert skill and a properly controlled environment. The vast array of
computer hardware and software available requires even computer experts to specialize in some
systems and applications, so it is difficult to know before a search which expert is qualified to
analyze the system and its data. In any event, data search protocols are exacting scientific
procedures designed to protect the integrity of the evidence and to recover even hidden, erased,
compressed, password-protected, or encrypted files. Since computer evidence is extremely
vulnerable to inadvertent or intentional destruction (both from external sources and from
destructive code embedded in the system such as a “booby trap”), a controlled environment is
essential to its complete and accurate analysis.

29. Therefore, authorization is sought in this application to seize the items set forth in
attachment “B” that are found on the premises to be searched, in order to examine those items for
evidence. If it is determined that data has been seized that does not constitute evidence of the
crimes detailed herein, the government will return said data within a reasonable time.

30. Based on my experience and the training and experience of other agents involved

with this investigation, your Affiant knows that individuals involved in the sexual exploitation of

 
 

 

Case 5:19-cm-00077-ELW Document1 _ Filed 06/26/19 Page 13 of 13 PagelD #: 13

children through child pornography almost always keep copies of their sexual explicit material.
Among the reasons copies are maintained is because child pornography is illegal to openly
purchase, and the most common method of acquiring it is by trading with other people with similar
interests. It is also known that due to the inherent illegality of these sexually explicit materials,
they are most often kept in a place considered secure, usually a residence, to avoid detection by
law enforcement.

31. Based on the foregoing information, probable cause exists to believe there is located
at 1400 E 15 Street Lot 29 Fayetteville, Arkansas 72701, the SUBJECT PREMISES, evidence
of violations of Title 18, United States Code, Section 2252, et seq. Your Affiant prays upon his
honorable court to issue a search warrant for the SUBJECT PREMISES for the items set forth in
attachment “B” (which is attached hereto and incorporated herein by reference), that constitute
evidence, fruits, and instrumentalities of violation of Title 18, United States Code, Section 2252,

et seq.

fo

Kevin Sears Task Force Officer
Homeland Security Investigations

 

—
Affidavit subscribed and sworn to before me this dla \ \_ day of WL , 2019

Gn 3. Window

Erin L. Wiedemann
United States Magistrate Judge

 
